DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The telephonic Interview (Examiner Interview Summary mailed 05/16/2022) as well as updated consideration and interpretation of the claims has resulted in a new understanding of claims 4 and 11, such that the 112(b) rejection is hereby vacated. While claim 4 is broadly recited, it is not so broad as to be deemed vague, and therefore is not held to be indefinite. Claim 11 provides further definition of the transfer element single tip end, which may contain therein “micro needle heads”. Accordingly, this claim is also no longer held to be indefinite.
The most closely related prior art is to Arneson et al. (US 2004/0020039 A1), Otsuka (US 2007/0087279 A1), Murata et al. (US 2005/0170613 A1), Priewasser (US 2013/0302969 A1), Sanchez et al. (US 2015/0114572 A1) and Li et al. (US 2014/0130340 A1).
The Applicant’s arguments (05/17/2022) regarding Arneson and Otsuka are compelling, and the current amendments overcome applicability of those references for the reasons provided.
The remaining cited prior art is also pertinent, however these references either do not disclose all of the elements of claims 1 and 5 or they do not cure the deficiencies of Arneson and Otsuka. When considering the cited prior art, Murata, Priewasser, Sanchez and Li are of particular relevance.
Murata discloses a transfer element with a single tip end (83) (fig. 11); however, that end does not span more than one die. Murata also discloses another transfer element (92); however, that element appears to have two tip ends. Further, Murata does not configure the device to transfer a plurality of dies to a circuit board simultaneously. Priewasser suffers the same deficiencies as Murata.
Sanchez discloses a closely related transfer element (200) with a tip end that spans a plurality of dies. However, Sanchez explicitly defines the tool such that it is configured for “progressively peeling away of the adhesive tape from the die” until all of the dies are peeled from a tape, one after another. On the contrary, the device of the instant claims must be configured to simultaneously press more than one die off of the carrier and onto a prepared circuit. It is not apparent that the Sanchez reference was capable of or even considered these limitations.
Li discloses a related transfer element (100) of a different design and mode of operation. The element can be construed to have a single tip end (110), which spans a plurality of dies (120) and which is configured to transfer those dies to a circuit board (300). However, the transfer element cannot move between first and second positions, and there is no reason to modify it to do so, because it is designed to apply the dies to the board by rotating, while the board is moved below the roller.
Accordingly, none of the prior art discloses alone or fairly teaches in combination, all of the elements of claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729